Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/306,407 filed 11/30/18. Claims 1-20 are pending with claims 1 and 10 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler et al. US 2009/032417 A1 (as cited by applicant) in view of Dykeman EP 0239313 A2 (as cited by applicant).
Holler teaches:
With respect to claim 1, A method for managing compliance of apparel, the method comprising: receiving an identifier associated with a footwear; receiving, via radio frequency, characteristic information associated with the footwear (page 1, line 15; page 6, lines 9-10, 24-30; page 7, line 28 – page 8, line 7); determining a compliance based at least on the identifier and the characteristic information (page 1, lines 4-5; page 7, lines 10-23; page 17, lines 11-17; page 18, lines 6-8; page 19, lines 30-32); and providing a response to a wearer of the footwear based at least upon the determination of the compliance (page 10, lines 23-30; page 12, lines 20-27; page 18, lines 24-31).  

With respect to claim 2, The method of claim 1, wherein the identifier is received via radio frequency from an RFID tag disposed in the footwear (page 7, line 26 – page 8, line 7).  



With respect to claim 4, The method of claim 1, wherein the characteristic information is represented by an RF signal form generated from an antenna disposed in the footwear (page 7, line 32 – page 8, line 7).  

With respect to claim 5, The method of claim 4, wherein a compromised condition is reflected in the signal form generated from the antenna (page 7, line 32 – page 8, line 7; page 18, lines 21-31; page 19, lines 30-31).  

With respect to claim 6, The method of claim 1, wherein determining the compliance comprises comparing the characteristic information to comparative information (page 14, lines 18-26).  

With respect to claim 7, The method of claim 6, wherein the comparative information is selected based at least on the identifier (page 14, line 18 – page 15, line 22).  

With respect to claim 8, The method of claim 1, wherein the response to the wearer comprises one or more of audio feedback, visual feedback, and tactile feedback (page 18, lines 21-31).  

With respect to claim 9, The method of claim 1, wherein the response to the wearer indicates a notification to the wearer of the compliance, instructions to the wearer, a suggestion to alter the footwear, or a combination thereof (page 18, lines 21-31).  



With respect to claim 11, The compliance management system of claim 10, wherein the identifier is received via radio frequency from an RFID tag disposed in the footwear (page 7, line 26 – page 8, line 7).   

With respect to claim 12, The compliance management system of claim 10, wherein the identifier is received via a wireless communication channel (page 7, lines 10-11).  

With respect to claim 13, The compliance management system of claim 10, wherein the characteristic information is represented by an RF signal form generated from an antenna disposed in the footwear (page 7 line 32 – page 8, line 7).  

With respect to claim 14, The compliance management system of claim 13, wherein a compromised condition is reflected in the signal form generated from the antenna (page 7, line 32 – page 8, line 7; page 18, lines 21-31; page 19, lines 30-31).  



With respect to claim 16, The compliance management system of claim 15, wherein the comparative information is selected based at least on the identifier (page 14, line 18 – page 15, line 22).  

With respect to claim 17, The compliance management system of claim 10, wherein the response to the wearer comprises one or more of audio feedback, visual feedback, and tactile feedback (page 18, lines 21-31).  

With respect to claim 18, The compliance management system of claim 10, wherein the response to the wearer indicates a notification to the wearer of the compliance, instructions to the wearer, a suggestion to alter the footwear, or a combination thereof (page 18, lines 21-31).  

With respect to claim 19, The compliance management system of claim 10, wherein the compliance rule indicates a safety compliance for the toe cap (page 14, lines 18-26).  

With respect to claim 20, The compliance management system of claim 10, wherein the compliance rule indicates a compromised state threshold (page 18, lines 8-17)

Holler fails to specifically teach:
With respect to claims 1, 5, 10, 14 and 19-20, a toe cap for footwear


With respect to claims 1, 5, 10, 14 and 19-20, a toe cap for footwear (abstract)

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Holler to include a toe cap for the footwear, as taught by Dykeman, as an obvious matter of design choice where it is well known in the field of security wear or protective equipment that protective or security shoes or footwear comprise toe caps to protect the wearer against heavy compression or impact loads (abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH